Title: Memorandum concerning British Forts in the West, 1776
From: Jefferson, Thomas
To: 


                    
                        [1776]
                    
                    there is a bar off Presque isle which prevents large vessels coming near the shore.
                    distance from Pittsbgh to Cayahoga by land 150 miles. There are some morasses on the road, but may be made good for carriages,
                    cayahoga is a deep creek at the dryest season. But the mouth is barred as Presque isle is.
                    
                    in a hard winter they travel on the ice from Cayahoga to Sandusky & Detroit, & slays might go from Pittsburgh were the roads clear of fallen timber, the want of provender is the only objection to a winter campaign by land, admitting the Indians sit still,
                    during the winter the king’s armed vessels are laid by & frozen up in a narrow creek a few miles below fort Detroit,
                    from Sandusky to Roche de bout & from thence to Detroit is very swampy ground, but from Pittsbgh. to Sandusky a good road may be made even for carriages,
                    armed vessels of the enemy on the lake badly manned, mostly with impressed Canadians who also do duty in the fort, which they are strengthening as much as possible.
                    the inhabitants distressed. near 50. families gone to Roche de bout, Kickayuga, and Port Vincent.
                    the garrison at Niagara consisted in May 1776. of four complete companies,
                    one of the armed vessels of enemy on Lake Erie mounted 24 guns, the other 16. guns.
                    get every necessary article at Fort Pitt before mention purpose.
                    the men to be raised in mean time and kept within frontiers, mending roads to Pittsburgh & bridges.
                    then call 6 nations, & inform them, ask leave.
                    a French decln to inhabitts. abt. Detroit.
                    all heavy carriages to Pittsburgh must be before middle Novemb.
                    every thing under 100 ℔ should be packed in bundles or boxes, because carried best & cheapest on horses from Carlile or Connigocheague.
                    2500 ℔. has been carried in a waggon to Pittsbgh. when roads & bridges in repair.
                    1800 ℔ is the common load.
                    Edwd. Morton near Carlisle was Waggon master to the king on this road, and is now most experienced in that business.
                    waggons have 40/ pr. C. or 20/ pr. day to Fort Pitt. 6/ pr. C. to Carlisle. Pack horses have 20/ per C. from Carlisle.
                    for navigation on Allegany boats must be built. 2 men (if the stuff is provided) will build one boat in 10 days to carry a ton.
                    portage between French cr. and Presque isle is almost a continued swamp, and in it’s present state is impassable with heavy burthens.
                    the Allegany is navigable with canoes to Le boeuf, but not so for large boats when the waters are low.
                 